DowNek, J.
It is urged on the motion for a rehearing that the affidavit of JDe Demor did give substantially a copy of the written portion of the policy issued by the Mechanics’ Mutual Insurance Co. There is certainly nothing in the affidavit showing that it does. This affidavit states the company, the number of the policy, the amount insured, and on what; but it does not state that the written portion of the policy contained nothing more. The written portions of a policy often contain important special agreements, varying or being in .addition to the printed portions. The affidavit does not even purport to give, to the best of the recollection or belief of the affiant, either a copy of the written 'portion of the policy ox the whole of the information contained in the written portion. Eor these reasons, as well as those stated in the former opinion, the motion must be overruled.
By the Court. — Motion denied.